Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 11/19/2021. 
Claims 1-3, 5, 8-9, 11-12, 15-18, 20, 23, 25-26, 28, 30-31, 33, 35 are pending and presented for examination. 
The rejection of all the claims under 35 USC 112 are withdrawn. However, Applicant amendment necessitates new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-9, 11-12, 15-18, 20, 23, 25-26, 28, 30-31, 33, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the originally filed specification fails to describe “selecting a default value 2 as a PRB bundling size in response to determining that the received DCI comprises a DCI format 1_0 and does not include the PRB bundling size indicator upon receiving the plurality of selectable physical resource block (PRB) bundle sizes.” Applicant states that the support can be found in par. 0068-0069, 0073, 0077-0080. Par. 0068-0069, 0077-0079 describes selecting a default PRB bundle size when a DCI is received that does not include the size indicator. Par. 0073, 0080 describes processing data by the UE with selected PRB bundle size. None of these portion describe “selecting a default value 2 as a PRB bundling size…upon receiving plurality of selectable PRB bundle sizes. Similar issues exists with claims 17, 26 and 31. Claims 2-3, 5, 8-9, 11-12, 15-16, 18, 20, 23, 25, 28, 30, 33, 35 are rejected for same reason as they depend from the rejected independent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9, 11-12, 15-18, 20, 23, 25-26, 28, 30-31, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. (USP 10,433,178 B2) in view of Roh et al. (US 9,008,009 B2) and Sharetechnote (A document that describes different DCI formats, retrieved from internet using web-archive, dated 02/03/2018, https://web.archive.org/web/20180203033045/https://www.sharetechnote.com/html/5G/5G_DCI.html).

Regarding claims 1, 17, 26, 31, Go discloses a method of wireless communication performed by a user equipment (UE), a user equipment (UE) for wireless communication, an 
one or more instructions that when executed by one or more processors of a UE, cause the one or more processor (see fig. 8, 822-821) to:
memory (see fig. 8, 822) and one or more processor coupled to the memory (see fig. 8, 822-821), the memory and the one or more processors configured to:
means for receiving an indication of a plurality of selectable physical resource block (PRB) bundle sizes (see col. 12, lines 12-64, discloses either preconfiguring or setting preset values, it also discloses configuring the candidate values via RRC); 
means for receiving downlink control information (DCI) that does not include a PRB bundling size indicator that indicates a PRB bundle size to be selected from the plurality of selectable PRB bundle sizes (see col. 12, lines 12-64, discloses receiving DCI, which is disclose as not including the PRB bundling size, the bit disclosed in this paragraph is not equivalent to size indicator since it does not indicate size); and 
means for selecting a PRB bundle size, from the plurality of selectable PRB bundle sizes, including a default value 2 as a PRB bundling size, despite the DCI not including the PRB bundling size indicator (see col. 12, lines 12-64, discloses based on the bit included in the DCI selecting a particular bundle size) and upon receiving the plurality of selectable physical resource block (PRB) bundle size (see col. 12, lines 12-64, for example based on receiving candidate and making selection based on bandwidth, etc).
Go further discloses implicitly determining the PRB bundling size as one value determined based on a scheduled bandwidth, a resource block group, a subband size, a PDCCH resource element group bundling size, a bandwidth part, a DMRS pattern, etc. (col. 12, 36-40).

Roh discloses that for DCI formats that do not include PRB bundling size indicator, the DCI format can be preconfigured to indicate a particular PRB bundling size (col. 19, lines 65-col. 21, lines 40). Roh further discloses that, because the signaling of bundling size is dynamically done, for example by using DCI format, it is not necessary to include specific fields within DCI for indication purpose (See Id.).  Further, Sharetechnote describes various DCI formats and in particular describes DCI format 1_0 as not include a PRB bundling size indicator (see at least format 1_0 at page 4, discloses DCI including MCS).
Therefore, given that the DCI format 1_0 was known in the art as not having the PRB size indicator, wherein Roh discloses a DCI without the size indicator wherein the selection is dynamically made for example by mapping with the group size, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using the DCI format 1_0 to select a particular PRB size among the preset values as a default PRB size, for example by dynamically using the RBG size or system bandwidth, when a DCI format does not particularly carry an indication for PRB bundling size indicator as described by Roh. 
The motivation for doing so would be to allow configuring PRB bundle size using the DCI format when the explicit field is not provided within the DCI. 



Regarding claim 3, Go discloses the method further comprising precoding and transmitting uplink data and one or more associated reference signals according to the selected PRB bundle size (see col. 11, lines 44-col. 12, 64, discloses that number of RB in bundle are using the same precoding and further discloses DMRS bundling).

Regarding claims 5, 20, 28, 33, the combination of Go, Sharetechnote and Roh discloses the method, the UE or non-transitory computer readable medium as recited in claim 1. Go fails to disclose wherein the PRB bundling size indicator is not included in the DCI having format 1_1 due to a bandwidth part configured for the UE. 
Sharetechnote discloses format 1_1 of the DCI as including PRB size indicator (see pages 4-5). Go further discloses implicitly indicating the PRB bundling size using bandwidth path (see col. 11, line 44- col. 12, line 64, discloses dynamically determining the size based on bandwidth part).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include implicitly signaling using bandwidth part and omitting to include the PRB bundling size indicator, since the needed information is implicitly notified. 
The motivation for doing so would be to reduce the signaling overhead. 



Regarding claim 9, Go discloses the method wherein the first set includes a single PRG value and the second set includes a single PRG value (see col. 11, line 44- col. 12, line 64, discloses each set including a single value).

Regarding claim 11, Go discloses the method wherein the UE selects either the single PRG value from the first set or the single PRG value from the second set based at least in part on a parameter (see col. 11, line 44- col. 12, line 64, discloses selecting PRG value based on specific parameter, such as block group, bandwidth, subband size, etc).

Regarding claims 12, 23, Go discloses the method or UE wherein the first set includes two PRG values and the second set includes a single PRG value (see col. 11, line 44- col. 12, line 64, discloses various configuration including single or multiple values).

Regarding claim 25, Go discloses the UE wherein the one or more processors are configured to select the PRB bundle size as the single PRG value from the second set (see col. 11, line 44- col. 12, line 64).



Regarding claim 15, Go discloses the method wherein the second PRG value indicates a PRB bundle size corresponding to a size of a scheduled bandwidth that is scheduled by the DCI (see col. 11, line 44- col. 12, line 64, discloses determining value at least based on scheduled bandwidth).

Regarding claim 16, Go discloses the method wherein the plurality of selectable PRB bundle sizes includes a first set of precoding resource block group (PRG) values, that includes one or more PRG values, and a second set of PRG values that includes a single PRG value, and wherein the method further comprises: selecting the PRB bundle size as the single PRG value from the second set (see col. 11, line 44- col. 12, line 64).

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Note that the arguments presented in the after final, have been addressed in advisory action mailed 12/02/2021 and incorporated herein. 
Applicant specifically argues that the combination of references fail to disclose “selecting a default value 2 as a PRB bundling size in response to determining that the received DCI comprises a DCI format 1_0 and does not include the PRB bundling size indicator.” In particular, Applicant argues that Go fails to disclose receiving a DCI format 1_0 that does not include the PRB bundling size indicator. Applicant further argues that Go fails to disclose the jointed occurrences of the two events: the received DCI comprises a DCI format 1_0 and the DCI format 1_0 does not include PRB bundling size indicator. Examiner respectfully notes each of these elements is described by the secondary references. In particular, Roh discloses for example receiving DCI message that does not include PRB bundling size indicator and selecting a default value, wherein the default value is preconfigured for example using particular bandwidth. Sharetechnote describes various DCI formats, and in particularly describes that DCI format 1_0 does not include a PRB bundling size indicator. Therefore, given that Roh discloses a DCI message as not including PRB bundling size indicator and configuring PRB bundling size dynamically, and certain DCI message such as format 1_0 are known to not have those fields, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include dynamically configuring PRB bundling size based on system bandwidth, when bundling size indicator is not included with the given DCI format. Therefore, arguments that Go in particular by itself fails to disclose these elements are not persuasive. 
Applicant further argues that the claim recites a DCI without an indicator field. This is incorrect. The claim does not recite any exclusion of field, but merely recites that an indication of PRB bundling size indicator is not present in the message. In particular, Go discloses that a 
Applicant with regards to Roh argues that “it discloses that a base station may not indicate a bundle size to the UE. For example, Roh indicates ‘it may not be necessary to indicate the RB bundling size to the UE’ but this is when ‘if the size of the RB bundles is assumed to be equal to the RB group size which is used in downlink scheduling’” Therefore, applicant concludes that Roh fails to remedy the deficiency of Go. Examiner respectfully disagrees. 
	First as to what purpose or dynamic mapping is used to signal a bundling size indicator is is irrelevant to claimed language, as long as the reference describes the feature of not signaling the bundling size, which as applicant agrees the reference teaches. Applicant has not shown why “RB bundles is assumed to be equal to the RB group size…” matters to the claim features described in the Roh reference. It is unclear the significance of the given feature pointed out by applicant. In fact, Roh at col. 16, lines 15-58, describes other dynamic mapping of the RB grouping size with system bandwidth. Roh also discloses dynamically signaling, when a bundling size indicator is not present in the message. For example, Roh discloses various DCI message which include the indicator and which do not include the indicator (see fig. 19A-19D). In other words, a DCI as described in fig. 19A could be used in signaling, wherein when the DCI does not include the indicator, a UE would select a RB grouping size of 2 when operating at 20 system bandwidth as described in col. 16. This would correspond to selecting a value of 2 for PRB bundling size. See col. 21, lines 28-40. As such, Applicant arguments are not persuasive.  
	With respect to Roh, Applicant further notes that the teachings of Roh “is the case only ‘if the size of the RB bundles is assumed to be equal to the RB group size which is used in downlink scheduling’”. Examiner respectfully notes that this statement does not demonstrate that 
Applicant also argues that the indicator was later introduced and was not part of the standard before as the bundling was later introduced. This argument is not factual and therefore cannot be given any weight. In fact, it would motivate further for above combination such that the cases where the indicator is not used can be made backward compatible and still utilize bundling size. As such based on above discussion, applicant’s arguments are not persuasive and the rejection of claims are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466